Action to set aside a conveyance of real property by defendant Herman J. Wagner to S. Geraldine J. Wagner at a time when she was his affianced. Judgment reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. For the purpose of a new trial all findings of fact are reversed and the conclusions of law are disapproved. In view of the determination in Matter of Herman E. Wagner {post, p. 972), decided herewith, from which it appears that defendant Herman J. Wagner’s obligation to his father’s estate is $5,516.06 and not $65,070.80, as a result of which, according to the proof, it would seem that the conveyance did not leave defendant Herman J. Wagner insolvent, there must be a new trial at which any facts may be presented under the present situation. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.